Herlihy, J.
(dissenting). The present record discloses that there was some evidence in support of the determination of the agency, but whether or not the record of that proceeding would show such evidence to be substantial evidence is not established herein. The movant quoted portions of the record which tend to establish a failure of due process and otherwise tend to show that there might be reason to doubt the substantiality of the evidence establishing fault on the movant’s part. Special Term specifically found a denial of due process (bias) and at the present posture of this proceeding I do not find that Special Term abused its discretion in granting the motion. Insofar as it is suggested that there would be substantial harm to the Facilities Development Corporation, it would seem apparent that appropriate supervision of the contractor’s performance is all the protection it would need. The order should be affirmed.